SMITH, Judge.
Plaintiff appeals from the action of the trial court in sustaining the motion to dismiss of Bi-State Development Agency.
The litigation arose from a multi-vehicle accident. Plaintiff sued Lettie Hawkins, the driver of the automobile in which plaintiff was a passenger, Bill Reisenbichler, driver of the vehicle behind the Hawkins car, Bi-State, which operated the bus behind Reisenbichler, and State Farm Mutual Automobile Insurance Company on its uninsured motorist policy. State Farm settled and received a covenant not to sue. Reisenbichler settled and received a general release. Both were dismissed from the suit. Bi-State based its motion to dismiss on the general release to Reisenbichler which contained language releasing Reisen-bichler “and any other person, firm or corporation _” The trial court sustained Bi-State’s motion to dismiss which sought dismissal only of that defendant. No certification of appealability was made by the court. Nothing in the record before us establishes that the litigation as to Lettie Hawkins has been terminated. The judgment for that reason is not final and we have no jurisdiction. Rule 81.06; Ploudre v. Ploudre, 634 S.W.2d 224 (Mo.App.1982); Erslon v. Cusumano, 691 S.W.2d 310 (Mo.App.1985).
The appeal is dismissed.
CARL R. GAERTNER, P.J., and SNYDER, J., concur.